EXHIBIT 10.2

 

LIBERTY MEDIA CORPORATION
2002 NONEMPLOYEE DIRECTOR INCENTIVE PLAN

 

(As Amended and Restated Effective May 9, 2006)

 

ARTICLE I

 

PURPOSE AND ASSUMPTION OF PLAN

 

1.1           Purpose.  The purpose of the Plan is to provide a method whereby
eligible Nonemployee Directors of the Company may be awarded additional
remuneration for services rendered and encouraged to invest in capital stock of
the Company, thereby increasing their proprietary interest in the Company’s
businesses and increasing their personal interest in the continued success and
progress of the Company.  The Plan is also intended to aid in attracting Persons
of exceptional ability to become Nonemployee Directors of the Company.

 

1.2           Assumption of Plan; Amendment and Restatement of Plan.  The Plan
was previously adopted as the Liberty Media Corporation 2002 Nonemployee
Director Incentive Plan, by the board of directors of Liberty Media LLC (“Old
Liberty”), which prior to the Merger (as defined below) was a Delaware
corporation named Liberty Media Corporation and was the parent corporation of
the Company. The Plan has been amended and restated as set forth herein by the
Board of the Company in connection with the merger of a wholly owned subsidiary
of the Company with and into Old Liberty (“Merger”). Effective May 9, 2006, the
Company has become the parent corporation of Old Liberty and has assumed and
adopted the Plan.

 

ARTICLE II

 

DEFINITIONS

 

2.1           Certain Defined Terms.  Capitalized terms not defined elsewhere in
the Plan shall have the following meanings (whether used in the singular or
plural):

 

“Affiliate” of the Company means any corporation, partnership, or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.

 

“Agreement” means a stock option agreement, stock appreciation rights agreement,
restricted shares agreement, stock units agreement, or an agreement evidencing
more than one type of Award, specified in Section 11.5, as any such Agreement
may be supplemented or amended from time to time.

 

--------------------------------------------------------------------------------


 

“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation, or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation, or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange, or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company.

 

“Award” means a grant of Options, SARs, Restricted Shares, Stock Units and/or
cash under this Plan.

 

“Board” means the Board of Directors of the Company.

 

“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto.  Reference to any specific Code
section shall include any successor section.

 

“Common Stock” means each or any (as the context may require) series of the
Company’s common stock.

 

“Company” means Liberty Media Corporation, a Delaware corporation (which was
originally incorporated under the name Liberty Media Holding Corporation).

 

“Control Purchase” means any transaction (or series of related transactions) in
which (i) any person (as such term is defined in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), corporation, or other entity (other than the
Company, any Subsidiary of the Company, or any employee benefit plan sponsored
by the Company or any Subsidiary of the Company) shall purchase any Common Stock
of the Company (or securities convertible into Common Stock of the Company) for
cash, securities, or any other consideration pursuant to a tender offer or
exchange offer, without the prior consent of

 

2

--------------------------------------------------------------------------------


 

the Board, or (ii) any person (as such term is so defined), corporation, or
other entity (other than the Company, any Subsidiary of the Company, any
employee benefit plan sponsored by the Company, or any Subsidiary of the Company
or any Exempt Person (as defined below)) shall become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the then outstanding securities of the Company
ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors (calculated as provided in
Rule 13d-3(d) under the Exchange Act in the case of rights to acquire the
Company’s securities), other than in a transaction (or series of related
transactions) approved by the Board.  For purposes of this definition, “Exempt
Person” means each of (a) the Chairman of the Board, the President and each of
the directors of the Company as of August 10, 2001, and (b) the respective
family members, estates, and heirs of each of the Persons referred to in clause
(a) above and any trust or other investment vehicle for the primary benefit of
any of such Persons or their respective family members or heirs.  As used with
respect to any Person, the term “family member” means the spouse, siblings and
lineal descendants of such Person.

 

“Director Compensation” means the annual retainer and meeting fees, and any
other regular cash compensation payable by the Company to a Nonemployee Director
for service on the Board.

 

“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

 

“Dividend Equivalents” means, with respect to Restricted Shares to be issued at
the end of the Restriction Period, to the extent specified by the Board only, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable to stockholders of record during the
Restriction Period on a like number and kind of shares of Common Stock.

 

“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the
rules thereunder.

 

“Effective Date” means December 17, 2002.

 

“Equity Security” shall have the meaning ascribed to such term in
Section 3(a)(11) of the Exchange Act, and an equity security of an issuer shall
have the meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange
Act, or any successor Rule.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.

 

3

--------------------------------------------------------------------------------


 

“Fair Market Value” of a share of any series of Common Stock on any day means
the last sale price (or, if no last sale price is reported, the average of the
high bid and low asked prices) for a share of such series of Common Stock on
such day (or, if such day is not a trading day, on the next preceding trading
day) as reported on the consolidated transaction reporting system for the
principal national securities exchange on which shares of such series of Common
Stock are listed on such day or if such shares are not then listed on a national
securities exchange, then as reported on Nasdaq or, if such shares are not then
listed or quoted on Nasdaq, then as quoted by the National Quotation Bureau
Incorporated.  If for any day the Fair Market Value of a share of the
applicable  series of Common Stock is not determinable by any of the foregoing
means, then the Fair Market Value for such day shall be determined in good faith
by the Board on the basis of such quotations and other considerations as the
Board deems appropriate.

 

“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.

 

“Holder” means a Person who has received an Award under this Plan.

 

“Nasdaq” means The Nasdaq Stock Market.

 

“Nonemployee Director” means an individual who is a member of the Board and who
is not an employee of the Company or any Subsidiary.

 

“Nonqualified Stock Option” means a stock option granted under Article VI.

 

“Option” means a Nonqualified Stock Option.

 

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

 

“Plan” means this Liberty Media Corporation 2002 Nonemployee Director Incentive
Plan (As Amended and Restated Effective May 9, 2006).

 

“Restricted Shares” means shares of any series of Common Stock or the right to
receive shares of any specified series of Common Stock, as the case may be,
awarded pursuant to Article VIII.

 

“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares and ending on the Vesting Date with respect to such Award.

 

“Retained Distribution” has the meaning ascribed thereto in Section 8.3.

 

“SARs” means stock appreciation rights, awarded pursuant to Article VII, with
respect to shares of any specified series of Common Stock.

 

“Stock Unit Awards” has the meaning ascribed thereto in Section 9.1.

 

4

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital, or
profits interests.  An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.

 

“Tandem SARs” has the meaning ascribed thereto in Section 7.1.

 

“Vesting Date,” with respect to any Restricted Shares awarded hereunder, means
the date on which such Restricted Shares cease to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Agreement with
respect to such award of Restricted Shares pursuant to Article VIII.  If more
than one Vesting Date is designated for an award of Restricted Shares, reference
in the Plan to a Vesting Date in respect of such Award shall be deemed to refer
to each part of such Award and the Vesting Date for such part.

 

ARTICLE III

 

ADMINISTRATION

 

3.1           Administration.  The Plan shall be administered by the Board,
provided that it may delegate to employees of the Company certain administrative
or ministerial duties in carrying out the purposes of the Plan.

 

3.2           Powers.  The Board shall have full power and authority to grant to
eligible Persons Options under Article VI of the Plan, SARs under Article VII of
the Plan, Restricted Shares under Article VIII of the Plan, and/or Stock Units
under Article IX of the Plan, to determine the terms and conditions (which need
not be identical) of all Awards so granted, to interpret the provisions of the
Plan and any Agreements relating to Awards granted under the Plan, and to
supervise the administration of the Plan.  The Board in making an Award may
provide for the granting or issuance of additional, replacement, or alternative
Awards upon the occurrence of specified events, including the exercise of the
original Award.  The Board shall have sole authority in the selection of Persons
to whom Awards may be granted under the Plan and in the determination of the
timing, pricing, and amount of any such Award, subject only to the express
provisions of the Plan.  In making determinations hereunder, the Board may take
into account such factors as the Board in its discretion deems relevant.

 

3.3           Interpretation.  The Board is authorized, subject to the
provisions of the Plan, to establish, amend, and rescind such rules and
regulations as it deems necessary or advisable for the proper administration of
the Plan and to take such other action in connection with or in relation to the
Plan as it deems necessary or advisable.  Each action and determination made or
taken pursuant to the Plan by the Board, including any interpretation or
construction of the Plan, shall be final and conclusive for all purposes and
upon all Persons.  No member of the Board shall be liable for any action or
determination made or taken by him or the Board in good faith with respect to
the Plan.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

SHARES SUBJECT TO THE PLAN

 

4.1           Number of Shares.  Subject to the provisions of this Article IV,
the maximum number of shares of Common Stock (i) which may be issued in lieu of
Director Compensation pursuant to Section 10.1 and (ii) with respect to which
Awards may be granted during the term of the Plan shall be 1.5 million shares. 
Shares of Common Stock will be made available from the authorized but unissued
shares of the Company or from shares reacquired by the Company, including shares
purchased in the open market.  The shares of Common Stock subject to (i) any
Award granted under the Plan that shall expire, terminate or be annulled for any
reason without having been exercised (or considered to have been exercised as
provided in Section 7.2), (ii) any Award of any SARs granted under the Plan that
shall be exercised for cash, and (iii) any Award of Restricted Shares or Stock
Units that shall be forfeited prior to becoming vested (provided that the Holder
received no benefits of ownership of such Restricted Shares or Stock Units other
than voting rights and the accumulation of Retained Distributions and unpaid
Dividend Equivalents that are likewise forfeited) shall again be available for
purposes of the Plan.

 

4.2           Adjustments.  If the Company subdivides its outstanding shares of
any series of Common Stock into a greater number of shares of such series of
Common Stock (by stock dividend, stock split, reclassification, or otherwise) or
combines its outstanding shares of any series of Common Stock into a smaller
number of shares of such series of Common Stock (by reverse stock split,
reclassification, or otherwise) or if the Board determines that any stock
dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock, or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 11.1(b)) affects any series of Common Stock so that an
adjustment is required  to preserve the benefits or potential benefits intended
to be made available under this Plan, then the Board, in its sole discretion and
in such manner as the Board may deem equitable and appropriate, may make such
adjustments to any or all of (i) the number and kind of shares of stock which
thereafter may be awarded, optioned, or otherwise made subject to the benefits
contemplated by the Plan, (ii) the number and kind of shares of stock subject to
outstanding Awards, and (iii) the purchase or exercise price and the relevant
appreciation base with respect to any of the foregoing, provided, however, that
the number of shares subject to any Award shall always be a whole number. 
Notwithstanding the foregoing, if all shares of any series of Common Stock are
redeemed, then each outstanding Award shall be adjusted to substitute for the
shares of such series of Common Stock subject thereto the kind and amount of
cash, securities or other assets issued or paid in the redemption of the
equivalent number of shares of such  series of Common Stock and otherwise the
terms of such Award, including, in the case of Options or similar rights, the
aggregate exercise price, and, in the case of Free Standing SARs, the aggregate
base price, shall remain constant before and after the substitution (unless
otherwise determined by the Board and provided in the applicable Agreement). 
The Board may, if deemed appropriate, provide for a cash payment to any Holder
of an Award in connection with any adjustment made pursuant to this Section 4.2.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

 

ELIGIBILITY

 

5.1           General.  The Persons who shall be eligible to participate in the
Plan and to receive Awards under the Plan shall, subject to Section 5.2, be such
Persons who are Nonemployee Directors as the Board shall select.  Awards may be
made to Nonemployee Directors who hold or have held Awards under the Plan or any
similar or other awards under any other plan of the Company or any of its
Affiliates.

 

5.2           Ineligibility.  No Person who is not a Nonemployee Director shall
be eligible to receive an Award.

 

ARTICLE VI

 

STOCK OPTIONS

 

6.1           Grant of Options.  Subject to the limitations of the Plan, the
Board shall designate from time to time those eligible Persons to be granted
Options, the time when each Option shall be granted to such eligible Persons,
the series and number of shares of Common Stock subject to such Option, and,
subject to Section 6.2, the purchase price of the shares of Common Stock subject
to such Option.

 

6.2           Option Price.  The price at which shares may be purchased upon
exercise of an Option shall be fixed by the Board and may be no less than the
Fair Market Value of the shares of the applicable series of Common Stock subject
to the Option as of the date the Option is granted.

 

6.3           Term of Options.  Subject to the provisions of the Plan with
respect to death, retirement and termination of service, the term of each Option
shall be for such period as the Board shall determine as set forth in the
applicable Agreement.

 

6.4           Exercise of Options.  An Option granted under the Plan shall
become (and remain) exercisable during the term of the Option to the extent
provided in the applicable Agreement and the Plan and, unless the Agreement
otherwise provides, may be exercised to the extent exercisable, in whole or in
part, at any time and from time to time during such term; provided, however,
that subsequent to the grant of an Option, the Board, at any time before
complete termination of such Option, may accelerate the time or times at which
such Option may be exercised in whole or in part (without reducing the term of
such Option).

 

6.5           Manner of Exercise.

 

(a)           Form of Payment.  An Option shall be exercised by written notice
to the Company upon such terms and conditions as the Agreement may provide and
in accordance with such other procedures for the exercise of Options as the
Board may

 

7

--------------------------------------------------------------------------------


 

establish from time to time.  The method or methods of payment of the purchase
price for the shares to be purchased upon exercise of an Option and of any
amounts required by Section 11.9 shall be determined by the Board and may
consist of (i) cash, (ii) check, (iii) whole shares of any series of Common
Stock, (iv) the withholding of shares of the applicable series of Common Stock
issuable upon such exercise of the Option, (v) the delivery, together with a
properly executed exercise notice, of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds required to
pay the purchase price, or (vi) any combination of the foregoing methods of
payment, or such other consideration and method of payment as may be permitted
for the issuance of shares under the Delaware General Corporation Law.  The
permitted method or methods of payment of the amounts payable upon exercise of
an Option, if other than in cash, shall be set forth in the applicable Agreement
and may be subject to such conditions as the Board deems appropriate.

 

(b)           Value of Shares.  Unless otherwise determined by the Board and
provided in the applicable Agreement, shares of any series of Common Stock
delivered in payment of all or any part of the amounts payable in connection
with the exercise of an Option, and shares of any series of Common Stock
withheld for such payment, shall be valued for such purpose at their Fair Market
Value as of the exercise date.

 

(c)           Issuance of Shares.  The Company shall effect the transfer of the
shares of Common Stock purchased under the Option as soon as practicable after
the exercise thereof and payment in full of the purchase price therefor and of
any amounts required by Section 11.9, and within a reasonable time thereafter,
such transfer shall be evidenced on the books of the Company.  Unless otherwise
determined by the Board and provided in the applicable Agreement, (i) no Holder
or other Person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment.

 

6.6           Nontransferability.  Unless otherwise determined by the Board and
provided in the applicable Agreement, Options shall not be transferable other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order, and, except as otherwise required pursuant to a Domestic
Relations Order, Options may be exercised during the lifetime of the Holder
thereof only by such Holder (or his or her court-appointed legal
representative).

 

8

--------------------------------------------------------------------------------


 

ARTICLE VII

 

SARS

 

7.1           Grant of SARs.  Subject to the limitations of the Plan, SARs may
be granted by the Board to such eligible Persons in such numbers, with respect
to any specified series of Common Stock, and at such times during the term of
the Plan as the Board shall determine.  A SAR may be granted to a Holder of an
Option (hereinafter called a “related Option”) with respect to all or a portion
of the shares of Common Stock subject to the related Option (a “Tandem SAR”) or
may be granted separately to an eligible Nonemployee Director (a “Free Standing
SAR”).  Subject to the limitations of the Plan, SARs shall be exercisable in
whole or in part upon notice to the Company upon such terms and conditions as
are provided in the Agreement.

 

7.2           Tandem SARs.  A Tandem SAR may be granted either concurrently with
the grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration, or cancellation of such related Option. 
Tandem SARs shall be exercisable only at the time and to the extent that the
related Option is exercisable (and may be subject to such additional limitations
on exercisability as the Agreement may provide) and in no event after the
complete termination or full exercise of the related Option.  Upon the exercise
or termination of the related Option, the Tandem SARs with respect thereto shall
be canceled automatically to the extent of the number of shares of Common Stock
with respect to which the related Option was so exercised or terminated. Subject
to the limitations of the Plan, upon the exercise of a Tandem SAR and unless
otherwise determined by the Board and provided in the applicable Agreement,
(i) the Holder thereof shall be entitled to receive from the Company, for each
share of the applicable series of Common Stock with respect to which the Tandem
SAR is being exercised, consideration (in the form determined as provided in
Section 7.4) equal in value to the excess of the Fair Market Value of a share of
the applicable series of Common Stock with respect to which the Tandem SAR was
granted on the date of exercise over the related Option purchase price per
share, and (ii) the related Option with respect thereto shall be canceled
automatically to the extent of the number of shares of Common Stock with respect
to which the Tandem SAR was so exercised.

 

7.3           Free Standing SARs.  Free Standing SARs shall be exercisable at
the time, to the extent and upon the terms and conditions set forth in the
applicable Agreement.  The base price of a Free Standing SAR may be no less than
the Fair Market Value of the applicable series of Common Stock with respect to
which the Free Standing SAR was granted as of the date the Free Standing SAR is
granted.  Subject to the limitations of the Plan, upon the exercise of a Free
Standing SAR and unless otherwise determined by the Board and provided in the
applicable Agreement,  the Holder thereof shall be entitled to receive from the
Company, for each share of the applicable series of Common Stock with respect to
which the Free Standing SAR is being exercised, consideration (in the form
determined as provided in Section 7.4) equal in value to the excess of the Fair
Market Value of a share of the applicable series of Common Stock with respect to
which the Free Standing SAR was granted on the date of exercise over the base
price per share of such Free Standing SAR.

 

9

--------------------------------------------------------------------------------


 

7.4           Consideration.  The consideration to be received upon the exercise
of a SAR by the Holder shall be paid in cash, shares of the applicable series of
Common Stock with respect to which the SAR was granted (valued at Fair Market
Value on the date of exercise of such SAR), a combination of cash and such
shares of the applicable series of Common Stock or such other consideration, in
each case, as provided in the Agreement.  No fractional shares of Common Stock
shall be issuable upon exercise of a SAR, and unless otherwise provided in the
applicable Agreement, the Holder will receive cash in lieu of fractional
shares.  Unless the Board shall otherwise determine, to the extent a Free
Standing SAR is exercisable, it will be exercised automatically for cash on its
expiration date.

 

7.5           Limitations.  The applicable Agreement may provide for a limit on
the amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the number of SARs that may be exercised by the Holder
in whole or in part for cash during any specified period, for a limit on the
time periods during which a Holder may exercise SARs, and for such other limits
on the rights of the Holder and such other terms and conditions of the SAR,
including, without limitation, a condition that the SAR may be exercised only in
accordance with rules and regulations adopted from time to time, as the Board
may determine.  Unless otherwise so provided in the applicable Agreement, any
such limit relating to a Tandem SAR shall not restrict the exercisability of the
related Option.  Such rules and regulations may govern the right to exercise
SARs granted prior to the adoption or amendment of such rules and regulations as
well as SARs granted thereafter.

 

7.6           Exercise.  For purposes of this Article VII, the date of exercise
of a SAR shall mean the date on which the Company shall have received notice
from the Holder of the SAR of the exercise of such SAR (unless otherwise
determined by the Board and provided in the applicable Agreement).

 

7.7           Nontransferability.  Unless otherwise determined by the Board and
provided in the applicable Agreement, (i) SARs shall not be transferable other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order, and (ii) except as otherwise required pursuant to a Domestic
Relations Order, SARs may be exercised during the lifetime of the Holder thereof
only by such Holder (or his or her court-appointed legal representative).

 

10

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

RESTRICTED SHARES

 

8.1           Grant.  Subject to the limitations of the Plan, the Board shall
designate those eligible Persons to be granted Awards of Restricted Shares,
shall determine the time when each such Award shall be granted, shall determine
whether shares of Common Stock covered by Awards of Restricted Shares will be
issued at the beginning or the end of the Restriction Period and whether
Dividend Equivalents will be paid during the Restriction Period in the event
shares of the applicable series of Common Stock are to be issued at the end of
the Restriction Period, and shall designate (or set forth the basis for
determining) the Vesting Date or Vesting Dates for each Award of Restricted
Shares, and may prescribe other restrictions, terms, and conditions applicable
to the vesting of such Restricted Shares in addition to those provided in the
Plan.  The Board shall determine the price, if any, to be paid by the Holder for
the Restricted Shares; provided, however, that the issuance of Restricted Shares
shall be made for at least the minimum consideration necessary to permit such
Restricted Shares to be deemed fully paid and nonassessable.  All determinations
made by the Board pursuant to this Section 8.1 shall be specified in the
Agreement.

 

8.2           Issuance of Restricted Shares at Beginning of the Restriction
Period.  If shares of the applicable series of Common Stock are issued at the
beginning of the Restriction Period, the stock certificate or certificates
representing such Restricted Shares shall be registered in the name of the
Holder to whom such Restricted Shares shall have been awarded.  During the
Restriction Period, certificates representing the Restricted Shares and any
securities constituting Retained Distributions shall bear a restrictive legend
to the effect that ownership of the Restricted Shares (and such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and the
applicable Agreement.  Such certificates shall remain in the custody of the
Company or its designee, and the Holder shall deposit with the custodian stock
powers or other instruments of assignment, each endorsed in blank, so as to
permit retransfer to the Company of all or any portion of the Restricted Shares
and any securities constituting Retained Distributions that shall be forfeited
or otherwise not become vested in accordance with the Plan and the applicable
Agreement.

 

8.3           Restrictions.  Restricted Shares issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes.  The Holder will
have the right to vote such Restricted Shares, to receive and retain such
dividends and distributions, as the Board may designate, paid or distributed on
such Restricted Shares, and to exercise all other rights, powers, and privileges
of a Holder of shares of the applicable series of Common Stock with respect to
such Restricted Shares; except, that, unless otherwise determined by the Board
and provided in the applicable Agreement,  (a) the Holder will not be entitled
to delivery of the stock certificate or certificates representing such
Restricted Shares until the Restriction Period shall have expired and unless all
other vesting requirements with respect thereto shall have been fulfilled or
waived; (b) the Company or its designee will retain custody of the stock
certificate or certificates representing the Restricted Shares during the
Restriction Period as provided in Section 8.2; (c) other than such dividends and

 

11

--------------------------------------------------------------------------------


 

distributions as the Board may designate, the Company or its designee will
retain custody of all distributions (“Retained Distributions”) made or declared
with respect to the Restricted Shares (and such Retained Distributions will be
subject to the same restrictions, terms and vesting, and other conditions as are
applicable to the Restricted Shares) until such time, if ever, as the Restricted
Shares with respect to which such Retained Distributions shall have been made,
paid, or declared shall have become vested, and such Retained Distributions
shall not bear interest or be segregated in a separate account; (d) the Holder
may not sell, assign, transfer, pledge, exchange, encumber, or dispose of the
Restricted Shares or any Retained Distributions or his interest in any of them
during the Restriction Period; and (e) a breach of any restrictions, terms, or
conditions provided in the Plan or established by the Board with respect to any
Restricted Shares or Retained Distributions will cause a forfeiture of such
Restricted Shares and any Retained Distributions with respect thereto.

 

8.4           Issuance of Stock at End of the Restriction Period.  Restricted
Shares issued at the end of the Restriction Period shall not constitute issued
and outstanding shares of the applicable series of Common Stock, and the Holder
shall not have any of the rights of a stockholder with respect to the shares of
Common Stock covered by such an Award of Restricted Shares, in each case until
such shares shall have been transferred to the Holder at the end of the
Restriction Period.  If and to the extent that shares of Common Stock are to be
issued at the end of the Restriction Period, the Holder shall be entitled to
receive Dividend Equivalents with respect to the shares of Common Stock covered
thereby either (i) during the Restriction Period or (ii) in accordance with the
rules applicable to Retained Distributions, as the Board may specify in the
Agreement.

 

8.5           Cash Payments.  In connection with any Award of Restricted Shares,
an Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Shares after such Restricted Shares shall have become vested.  Such
cash amounts shall be payable in accordance with such additional restrictions,
terms, and conditions as shall be prescribed by the Board in the Agreement and
shall be in addition to any other compensation payments which such Holder shall
be otherwise entitled or eligible to receive from the Company.

 

8.6           Completion of Restriction Period.  On the Vesting Date with
respect to each Award of Restricted Shares and the satisfaction of any other
applicable restrictions, terms, and conditions, (a) all or the applicable
portion of such Restricted Shares shall become vested, (b) any Retained
Distributions and any unpaid Dividend Equivalents with respect to such
Restricted Shares shall become vested to the extent that the Restricted Shares
related thereto shall have become vested, and (c) any cash amount to be received
by the Holder with respect to such Restricted Shares shall become payable, all
in accordance with the terms of the applicable Agreement.  Any such Restricted
Shares, Retained Distributions and any unpaid Dividend Equivalents that shall
not become vested shall be forfeited to the Company, and the Holder shall not
thereafter have any rights (including dividend and voting rights) with respect
to such Restricted Shares, Retained Distributions, and any unpaid Dividend
Equivalents that shall have been so forfeited.  The Board may, in its
discretion, provide that the delivery of any Restricted Shares, Retained
Distributions, and unpaid Dividend Equivalents that shall have become vested,
and payment of any cash amounts that shall have become payable, shall be
deferred until such date or dates as the recipient may elect.  Any election of a
recipient pursuant to the preceding

 

12

--------------------------------------------------------------------------------


 

sentence shall be filed in writing with the Board in accordance with such
rules and regulations, including any deadline for the making of such an
election, as the Board may provide, and shall be made in compliance with
Section 409A of the Code.

 

ARTICLE IX

 

STOCK UNITS

 

9.1           Grant.  In addition to granting Awards of Options, SARs, and
Restricted Shares, the Board shall, subject to the limitations of the Plan, have
authority to grant to eligible Persons Awards of Stock Units which may be in the
form of shares of any specified series of Common Stock or units, the value of
which is based, in whole or in part, on the Fair Market Value of the shares of
any specified series of Common Stock.  Subject to the provisions of the Plan,
including any rules established pursuant to Section 9.2, Awards of Stock Units
shall be subject to such terms, restrictions, conditions, vesting requirements,
and payment rules as the Board may determine in its discretion, which need not
be identical for each Award.  The determinations made by the Board pursuant to
this Section 9.1 shall be specified in the applicable Agreement.

 

9.2           Rules.  The Board may, in its discretion, establish any or all of
the following rules for application to an Award of Stock Units:

 

(a)           Any shares of Common Stock which are part of an Award of Stock
Units may not be assigned, sold, transferred, pledged, or otherwise encumbered
prior to the date on which the shares are issued or, if later, the date provided
by the Board at the time of the Award.

 

(b)           Such Awards may provide for the payment of cash consideration by
the Person to whom such Award is granted or provide that the Award, and any
shares of Common Stock to be issued in connection therewith, if applicable,
shall be delivered without the payment of cash consideration; provided, however,
that the issuance of any shares of Common Stock in connection with an Award of
Stock Units shall be for at least the minimum consideration necessary to permit
such shares to be deemed fully paid and nonassessable.

 

(c)           Awards of Stock Units may relate in whole or in part to
performance or other criteria established by the Board at the time of grant.

 

(d)           Awards of Stock Units may provide for deferred payment schedules,
vesting over a specified period of service, the payment (on a current or
deferred basis) of dividend equivalent amounts with respect to the number of
shares of Common Stock covered by the Award, and elections by the Holder to
defer payment of the Award or the lifting of restrictions on the Award, if any,
provided that any such deferrals shall comply with the requirements of
Section 409A of the Code.

 

13

--------------------------------------------------------------------------------


 

(e)           In such circumstances as the Board may deem advisable, the Board
may waive or otherwise remove, in whole or in part, any restrictions or
limitations to which a Stock Unit Award was made subject at the time of grant.

 

ARTICLE X

 

STOCK AWARDS IN LIEU OF CASH DIRECTOR FEES

 

10.1         General.  Each Nonemployee Director shall have the option to elect
to receive shares of one or more series of Common Stock, as prescribed by the
Board, in lieu of all or part of the Director Compensation otherwise payable by
the Company during each calendar quarter.  Subject to any applicable Purchase
Restriction as described in Section 10.3, to the extent a Nonemployee Director
has elected in writing to receive stock in lieu of Director Compensation, such
Nonemployee Director will receive shares of Common Stock on the last day of the
calendar quarter for which the Director Compensation was earned.  The Director
Compensation shall be converted to a number of shares of Common Stock equal in
value to such Director Compensation based on the Fair Market Value of such
shares on the last day of the calendar quarter for which the Director
Compensation would otherwise be payable to the Nonemployee Director, with any
fractional shares paid in cash.  For this purpose, if the last day of the
calendar quarter is not a trading day, then Fair Market Value shall be
determined as of the next succeeding trading day.  Any shares issued in lieu of
Director Compensation shall be issued free of all restrictions except as
required by law.

 

10.2         Timing of Election.  A Nonemployee Director’s election pursuant to
Section 10.1 must be made no later than the 30th calendar day (or such other day
as the Board may prescribe) prior to the end of the calendar quarter to which
the election applies in accordance with the procedures established by the
Board.  Once an election is made with respect to a particular calendar quarter,
it may not be withdrawn or substituted unless the Board determines, in its sole
discretion, that the withdrawal or substitution is occasioned by an
extraordinary or unanticipated event.

 

10.3         Election Void During Restricted Period.  If, on the date shares
would be purchased pursuant to an election under Section 10.1, there is in place
any restriction under applicable law (including, without limitation, a blackout
period under the Sarbanes-Oxley Act of 2002) or the rules of the principal
national securities exchange on which shares of the applicable series of Common
Stock are traded (a “Purchase Restriction”) which would prohibit the Nonemployee
Director from making such a purchase, then such shares shall be purchased on the
first trading day following the lapse or removal of the Purchase Restriction
based on the Fair Market Value of the shares on such trading day.

 

10.4         Conditions.  Nothing contained herein shall preclude the Board, in
its sole discretion, from imposing conditions on any election made under
Section 10.1, including, without limitation, the conditions described in
Section 10.3.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XI

 

GENERAL PROVISIONS

 

11.1         Acceleration of Awards.

 

(a)           Death or Disability.  If a Holder’s service shall terminate by
reason of death or Disability, notwithstanding any contrary waiting period,
installment period, vesting schedule, or Restriction Period in any Agreement or
in the Plan, unless the applicable Agreement provides otherwise:  (i) in the
case of an Option or SAR, each outstanding Option or SAR granted under the Plan
shall immediately become exercisable in full in respect of the aggregate number
of shares covered thereby; (ii) in the case of Restricted Shares, the
Restriction Period applicable to each such Award of Restricted Shares shall be
deemed to have expired and all such Restricted Shares, any related Retained
Distributions and any unpaid Dividend Equivalents shall become vested and any
related cash amounts payable pursuant to the applicable Agreement shall be
adjusted in such manner as may be provided in the Agreement; and (iii) in the
case of Stock Units, each such Award of Stock Units shall become vested in full.

 

(b)           Approved Transactions; Board Change; Control Purchase.  In the
event of any Approved Transaction, Board Change or Control Purchase,
notwithstanding any contrary waiting period, installment period, vesting
schedule, or Restriction Period in any Agreement or in the Plan, unless the
applicable Agreement provides otherwise:  (i) in the case of an Option or SAR,
each such outstanding Option or SAR granted under the Plan shall become
exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares, any related Retained Distributions, and
any unpaid Dividend Equivalents shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement; and (iii) in the case of Stock Units, each
such Award of Stock Units shall become vested in full, in each case effective
upon the Board Change or Control Purchase or immediately prior to consummation
of the Approved Transaction.  Notwithstanding the foregoing, unless otherwise
provided in the applicable Agreement, the Board may, in its discretion,
determine that any or all outstanding Awards of any or all types granted
pursuant to the Plan will not vest or become exercisable on an accelerated basis
in connection with an Approved Transaction if effective provision has been made
for the taking of such action which, in the opinion of the Board, is equitable
and appropriate to substitute a new Award for such Award or to assume such Award
and to make such new or assumed Award, as nearly as may be practicable,
equivalent to the old Award (before giving effect to any acceleration of the
vesting or exercisability thereof), taking into account, to the extent
applicable, the kind and amount of securities, cash, or other assets into or for
which the applicable series of Common Stock may be changed, converted, or
exchanged in connection with the Approved Transaction.

 

15

--------------------------------------------------------------------------------


 

11.2         Termination of Service.

 

(a)           General.  If a Holder’s service shall terminate prior to an Option
or SAR becoming exercisable or being exercised (or deemed exercised, as provided
in Section 7.2) in full, or during the Restriction Period with respect to any
Restricted Shares or prior to the vesting or complete exercise of any Stock
Units, then such Option or SAR shall thereafter become or be exercisable, such
Stock Units to the extent vested shall thereafter be exercisable, and the
Holder’s rights to any unvested Restricted Shares, Retained Distributions,
unpaid Dividend Equivalents, and related cash amounts, and any such unvested
Stock Units shall thereafter vest, in each case solely to the extent provided in
the applicable Agreement; provided, however, that, unless otherwise determined
by the Board and provided in the applicable Agreement, (i) no Option or SAR may
be exercised after the scheduled expiration date thereof; (ii) if the Holder’s
service terminates by reason of death or Disability, the Option or SAR shall
remain exercisable for a period of at least one year following such termination
(but not later than the scheduled expiration of such Option or SAR); and
(iii) any termination of the Holder’s service for cause will be treated in
accordance with the provisions of Section 11.2(b).

 

(b)           Termination for Cause.  If a Holder’s service on the Board shall
be terminated by the Company for “cause” during the Restriction Period with
respect to any Restricted Shares, or prior to any Option or SAR becoming
exercisable or being exercised in full or prior to the vesting or complete
exercise of any Stock Unit (for these purposes, “cause” shall include
dishonesty, incompetence, moral turpitude, other misconduct of any kind, and the
refusal to perform his duties and responsibilities for any reason other than
illness or incapacity; provided, however, that if such termination occurs within
12 months after an Approved Transaction or Control Purchase or Board Change,
termination for “cause” shall mean only a felony conviction for fraud,
misappropriation, or embezzlement), then, unless otherwise determined by the
Board and provided in the applicable Agreement,  (i) all Options and SARs and
all unvested or unexercised Stock Units held by such Holder shall immediately
terminate, and (ii) such Holder’s rights to all Restricted Shares, Retained
Distributions, any unpaid Dividend Equivalents and any related cash amounts
shall be forfeited immediately.

 

11.3         Nonalienation of Benefits.  Except as set forth herein, no right or
benefit under the Plan shall be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, encumbrance, or charge,
and any attempt to anticipate, alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void.  No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities, or torts of the Person entitled to such benefits.

 

11.4         Written Agreement.  Each Award of Options shall be evidenced by a
stock option agreement; each Award of SARs shall be evidenced by a stock
appreciation rights agreement; each Award of Restricted Shares shall be
evidenced by a restricted shares agreement; and each Award of Stock Units shall
be evidenced by a stock units agreement, each in such form and containing such
terms and provisions not inconsistent with the provisions of the Plan as the
Board from time to time shall approve; provided, however, that if more than one
type of Award

 

16

--------------------------------------------------------------------------------


 

is made to the same Holder, such Awards may be evidenced by a single Agreement
with such Holder.  Each grantee of an Option, SAR, Restricted Shares, or Stock
Units shall be notified promptly of such grant, and a written Agreement shall be
promptly executed and delivered by the Company.  Any such Agreement may be
supplemented or amended from time to time as approved by the Board as
contemplated by Section 11.6(b).

 

11.5         Designation of Beneficiaries.  Each Person who shall be granted an
Award under the Plan may designate a beneficiary or beneficiaries and may change
such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Board on a form to be prescribed by it,
provided that no such designation shall be effective unless so filed prior to
the death of such Person.

 

11.6         Termination and Amendment.

 

(a)           General.  Unless the Plan shall theretofore have been terminated
as hereinafter provided, no Awards may be made under the Plan on or after the
tenth anniversary of the Effective Date.  The Plan may be terminated at any time
prior to the tenth anniversary of the Effective Date and may, from time to time,
be suspended or discontinued or modified or amended if such action is deemed
advisable by the Board.

 

(b)           Modification.  No termination, modification or amendment of the
Plan may, without the consent of the Person to whom any Award shall theretofore
have been granted, adversely affect the rights of such Person with respect to
such Award.  No modification, extension, renewal, or other change in any Award
granted under the Plan shall be made after the grant of such Award, unless the
same is consistent with the provisions of the Plan.  With the consent of the
Holder and subject to the terms and conditions of the Plan (including
Section 11.6(a)), the Board may amend outstanding Agreements with any Holder,
including, without limitation, any amendment which would (i) accelerate the time
or times at which the Award may be exercised and/or (ii) extend the scheduled
expiration date of the Award.  Without limiting the generality of the foregoing,
the Board may, but solely with the Holder’s consent unless otherwise provided in
the Agreement, agree to cancel any Award under the Plan and grant a new Award in
substitution therefor, provided that the Award so substituted shall satisfy all
of the requirements of the Plan as of the date such new Award is made.  Nothing
contained in the foregoing provisions of this Section 11.6(b) shall be construed
to prevent the Board from providing in any Agreement that the rights of the
Holder with respect to the Award evidenced thereby shall be subject to such
rules and regulations as the Board may, subject to the express provisions of the
Plan, adopt from time to time or impair the enforceability of any such
provision.

 

11.7         Government and Other Regulations.  The obligation of the Company
with respect to Awards shall be subject to all applicable laws, rules, and
regulations and such approvals by any governmental agencies as may be required,
including, without limitation, the effectiveness of any registration statement
required under the Securities Act of 1933, and the rules and regulations of any
securities exchange or association on which the Common Stock may be listed or
quoted.  For so long as any series of Common Stock are registered under the
Exchange Act,

 

17

--------------------------------------------------------------------------------


 

the Company shall use its reasonable efforts to comply with any legal
requirements (i) to maintain a registration statement in effect under the
Securities Act of 1933 with respect to all shares of the applicable series of
Common Stock that may be issued to Holders under the Plan and (ii) to file in a
timely manner all reports required to be filed by it under the Exchange Act.

 

11.8         Withholding.  The Company’s obligation to deliver shares of Common
Stock or pay cash in respect of any Award under the Plan shall be subject to
applicable federal, state, and local tax withholding requirements.  Federal,
state, and local withholding tax due at the time of an Award, upon the exercise
of any Option or SAR or upon the vesting of, or expiration of restrictions with
respect to, Restricted Shares or Stock Units, as appropriate, may, in the
discretion of the Board, be paid in shares of the applicable series of Common
Stock already owned by the Holder or through the withholding of shares otherwise
issuable to such Holder, upon such terms and conditions (including, without
limitation, the conditions referenced in Section 6.5) as the Board shall
determine.  If the Holder shall fail to pay, or make arrangements satisfactory
to the Board for the payment to the Company of, all such federal, state and
local taxes required to be withheld by the Company, then the Company shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to such Holder an amount equal to any federal, state, or
local taxes of any kind required to be withheld by the Company with respect to
such Award.

 

11.9         Nonexclusivity of the Plan.  The adoption of the Plan by the Board
shall not be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options and the awarding of stock and
cash otherwise than under the Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

11.10       Exclusion from Other Plans.  By acceptance of an Award, unless
otherwise provided in the applicable Agreement, each Holder shall be deemed to
have agreed that such Award is special incentive compensation that will not be
taken into account, in any manner, as compensation or bonus in determining the
amount of any payment under any pension, retirement or other benefit plan,
program, or policy of the Company or any Subsidiary of the Company.  In
addition, each beneficiary of a deceased Holder shall be deemed to have agreed
that such Award will not affect the amount of any life insurance coverage, if
any, provided by the Company on the life of the Holder which is payable to such
beneficiary under any life insurance plan of the Company or any Subsidiary of
the Company. Director Compensation elected to be received in the form of stock
in lieu of cash shall be treated as regular compensation for purposes of any
Director retirement or life insurance plan.

 

11.11       Unfunded Plan.  Neither the Company nor any Subsidiary of the
Company shall be required to segregate any cash or any shares of Common Stock
which may at any time be represented by Awards, and the Plan shall constitute an
“unfunded” plan of the Company.  Except as provided in Article VIII with respect
to Awards of Restricted Shares and except as expressly set forth in an
Agreement, no Holder shall have voting or other rights with respect to the
shares of Common Stock covered by an Award prior to the delivery of such
shares.  Neither the Company nor any Subsidiary of the Company shall, by any
provisions of the Plan, be deemed to be a trustee of any shares of Common Stock
or any other property, and the liabilities of the

 

18

--------------------------------------------------------------------------------


 

Company to any Holder pursuant to the Plan shall be those of a debtor pursuant
to such contract obligations as are created by or pursuant to the Plan, and
shall be limited to those of a general creditor of the Company.  In its sole
discretion, the Board may authorize the creation of trusts or other arrangements
to meet the obligations of the Company under the Plan, provided, however, that
the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.

 

11.12       Governing Law.  The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

11.13       Accounts.  The delivery of any shares of Common Stock and the
payment of any amount in respect of an Award shall be for the account of the
Company or the applicable Subsidiary of the Company, as the case may be, and any
such delivery or payment shall not be made until the recipient shall have paid
or made satisfactory arrangements for the payment of any applicable withholding
taxes as provided in Section 11.8.

 

11.14       Legends.  Each certificate evidencing shares of Common Stock subject
to an Award shall bear such legends as the Board deems necessary or appropriate
to reflect or refer to any terms, conditions, or restrictions of the Award
applicable to such shares, including, without limitation, any to the effect that
the shares represented thereby may not be disposed of unless the Company has
received an opinion of counsel, acceptable to the Company, that such disposition
will not violate any federal or state securities laws.

 

11.15       Company’s Rights.  The grant of Awards pursuant to the Plan shall
not affect in any way the right or power of the Company to make
reclassifications, reorganizations, or other changes of or to its capital or
business structure or to merge, consolidate, liquidate, sell, or otherwise
dispose of all or any part of its business or assets.

 

11.16       Section 409A.  Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an additional tax under Code Section 409A and related regulations
and United States Department of the Treasury pronouncements (“Section 409A”),
that Plan provision or Award will be reformed to avoid imposition of the
applicable tax and no action taken to comply with Section 409A shall be deemed
to adversely affect the Holder’s rights to an Award.

 

19

--------------------------------------------------------------------------------